                                          Case 18-19020-RAM   DocCOURT,
                                                  TES BANKRUPTCY  37 Filed 12/11/18                                  Page 1 of 3
                                                                                                   SOUTHERN DISTRICT OF FLICRIDA
                                                                                www.flsb.uscourts.gov_
                                                          CHAPTER         13   PLAN (Indivitluat Adjustment of Debts)
                            D                                                    Original Plan

                            E 4rh                                                Amended Plan (Indicate lst, 2nd, etc. Anrended, iiapplicable)

                            n                                                    Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
  DEBTOR: Olea C Diaz                                                JOINT DEBTOR:                                          CAIjE NO.: I 8-l 9020-RAM
  SS#:   xxx-xx- 8354                                                   SS#; xxx-xx-
  I.          NOTICES
              To Debtors:              Plans that        not comply with local rules and judicial rulings may not be confirmable.
                                                                                                                                       All plans, amended          plans
                                       and modifie       plans shall be served upon all creditors and a certificate of servioe
                                                                                                                              filed with the Clerl pulsuant to
                                       Local Rules       )02-l (C)(5),3015-1(BX2), and 3015-2. Debtor(s) must conrmence plan paymerrs within 30
                                                                                                                                                         days of
                                       filing the   ch   ter l3 petition or wichin 30 days of entry of the order converting the case to chaDtef
                                                                                                                                                     I   3.
              To Creditors:            Your rights       ay be affected by this plan' You must file a timely proof of clainr in order to             your clairn may
                                                                                                                                         be paid.
                                       be reduced,       odified or eliminated.
              To AII Parties:          The plan          rins no nonstandard provisions other than those set out in paragraph VIII. Debtor(s)
                                                                                                                                                 must check one
                                       box on each       ne listed below in this section to state whether the plarr includei any
                                                                                                                                 of the following:
    The valuation of a secured claim. set                 in Section III, which may result in          a
       tial payment or no payment at all to                                                                                 I   Inclu.ded                Not inclLrded
    Avoidance of a judicial lien or.non                      ry, n onp ulchas e-lr oney secur.ify interest, set
    out in Section III                                                                                                                                   Not inclurded
   Nonstandard pt'ovisions, set out in Sec
                                                                                                                                                 E       Not included


                                                         ENT: This Plan pays for the benefit of the credjtors the amounts listerl below, including
                                                                                                                                                              tr-Lrstee's
                   fees   of 10%, beginning         30   lys from the filing/conversion date, In the ever.rt the trustee does not retain the
                                                                                                                                               full l0%]any        unnsed
                   amount    will     be paid to         ured nonpriority creditors pro-rata under the plan:


                   l,      $138.88

                   2,     $148.07

                   3                                      months           to

                                                                                              I NoNe f]           pRoBoNo
         Total Fees:                   $3000.00                 Total Paid:                  1500.00
                                                                                         $                   Baiance Due:
         Payable              $   125.00                  nth       1 to
                                                                (Months             12

         Payable                                         onth (Months to
         Allowed fees under LR 2016-l(8                  ) are itemized below:
         $3,500 Chapter      l3   Case,

         Applications for compensation nr                 be filed   fol all fees over and above the court's Guidelines for compensatron.




             C.   LIEN AVOIDANCE M
             D.                   E                      I'II'RAL: Secured claims filed by any creditor granted stay lelief in this section shall not
                                                                                                                                                      receive               a
                  distribution fom the Chapte 13 Trustee.
                  fl    NoNr
LF-31 (rev                                                                           Page I of3
                                          Case 18-19020-RAM                              Doc 37              Filed 12/11/18        Page 2 of 3
                                                                                                                                                          Case number': I8-l9020-R AM
               E.                                                                                             granted stay relief in this secr.ion slLall not receive a distribr.rtion
                        forn the Chapref l3 Trustep.



                                                                                                                                ed below. The debtor(s) request that upon
                                                                                                                                debtor(s) and in re,m and in personatr as to any
                                                                                                                                r abrogate the debtor(s)' state law contract rights
                                                                          Last 4 Digits of Account            No.   Description of colater.ar (Address. Vehicle. etc.)
                                                                          7193                                      2n32 SW i23 Dr Miami, FL        33170

  IV.                                                                                            as defined     in 1l U,S,C. 9507 and I I U.S.C. g 1322(a)(a)l
              A.
                                                                                                                                        a IroNE
              B,       INTERNALREVENUE $ERVICE:
                                                                                fl   NONN
              C. pOMESTTC SUPPORT                          dBLrcATroN(S):                fl   NONE
              D.       OTHER:        E NONE                ,




  V.

                   A.      Pay       $r33.21                        tlt (Months               to60    )
                           Pay                                      th (Months       _        ro_    )
                           Pro rata dividend   will   be        lculated by the Trustee upon review of filed claims after bar date.
                 B. I If checked, the                          s)   will amend/modify to pay r00yo to ail alrowed unsecured no'pr.iority                craims
                 C.
                *Debtor(s) certi$r the
                                                                           fl   NoNn
                                                               classification(s) of the claim(s) listed above will not prejudice other
                                                                                                                                       unsecured nonpriority
                creditors pnrsuant to 1 I                       5 1322.
 VI.                                                                                                      : Secured claims filed by any creditor/lessor granted stay reliefin this
             section shall not receive a distr                 ution from the Chapter 13 Trustee.
                       f,    NoNn
                      f,     Unless provided for                   aseparate section, the debtor(s)reqttestthatupon        confirmation oI
                                                                                                     rullLrvDL rrr4L upurl uul|Il-tIUallon  of Inls
                                                                                                                                               this plan, the antomatic stay be
                             terminated in rem as              the debtor(s) and in rem and in personam as to any codebtor(s) as
                                                                                                                                           to thesr
                                                                                                                                                  se creditors/lessors. Nothi ng
                             herein is intended to               inate or abrogate the debtor(s)' state law contract rishts.


                      Name of Creditor                                   Collateral                                    Acct, No, (Last 4 Digits) lrssume/Reject
                      Santander Consumer USA
              L blalChrysler Capitalas
                                                               c.   d/   2018 Jeep                                     8677

                for CCAP Auto Lease Ltd
                                                                                                                                                   []   Assume    f   Reject

VII.
                      fl     The debtor(s) is hereby    visedthatthe chapter l3 trusteehas requestedthatthe debtor(s) conLplywith
                                                                                                                                            52t(f) l-4 ou an
                             annual basis during the    ndency of this case' The debtor(s) hereby acknowledges that
                                                                                                                         the O.aAti,-,. tbr providilg the
                             Trustee with their filed ax returns is on or before May l5
                                                                                           oi each year the case is pendirrg and that the debtor(s)-shall
                             provide the trustee (but rot file with the court) with verification
                                                                                                 of their disposable incorie if riherr gross household inco'e
                             lncreases by more than D/o over the previous year's income,
                                                                                              [Miarni casesl
VIII.
                                                                                f    Nown




LF-31 (rev l0i3l17)
                                                                                               Page 2 of 3
                                 Case 18-19020-RAM               DocDebtor(s):
                                                                      37 Filed       12/11/18
                                                                               Olga C Diaz
                                                                                                  Page 3 of 3
                                                                                                                 Case number:   l8-l 9020-RAM

                      PROPERTY OF T          ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

      I declare that the foregoing chapter   plan is true and correct under penalty of perjury.



    /s/ Olga CDiaz
                                                    December                                             Joint Debtor
    OlgaCDiaz
                                                                                                                                 Date



    /s/ Ricardo Corona, Esq.                  December 1 1, 2018
      Attorney with permission to sign on                 Date
               Debtor(s)' behalf

     By filing this document, the At      for Debtor(s) or Debtor(s), if not represented by counsel, certifiesi
     order of the provisions in this Chap r 13 plan are identical to those                                      that the wording and
                                                                           contained in Local Form Chapter l3 plan and the p'lan
     contains no nonstandard provisions ther than those set out
                                                                  in paragraph VIII.




LF-31 (rev.10/3/17)
                                                                      Page 3 of 3
